Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,695,965 (Shin et al.) (hereinafter “Shin”) in view of U.S. Patent No. 9,663,311 (Tanio) (hereinafter “Tanio”).
Regarding claim 1, Figs. 1-5 of Shin show a sheet feeding device (Fig. 1) comprising:
a storage unit (200) including a stacking member (including 220) and configured to store sheets stacked in the stacking member (including 220);
a feeding unit (300) configured to feed the sheets stacked in the stacking member (including 220); and
a separation unit (400) configured to separate the sheets fed by the feeding unit (300) one by one,
wherein the separation unit (400) includes a separation rotating member (460) configured to rotate and to abut and separate from the feeding unit (300), 
a biasing member (430) configured to bias the separation rotating member (460) toward the feeding unit (300), and an engaged member (410) configured to be engaged with an engagement member (230) included in the sheet feeding device (Fig. 1),
wherein the engagement member (230) is configured to move to a first position where the engagement member (230) is engaged with the engaged member (410), and a second position away from the engaged member (410), and

wherein, in a state where the engagement member (230) is located at the second position, the separation unit (400) is detached together with the engaged member (410) from the sheet feeding device (Fig. 1) and is separated from the engagement member (230).  Figure 5 shows the engaged member (410) mounted on separation unit (400), and Fig. 4 shows separation unit (400) detached from sheet feeding device (Fig. 1).  Shin discloses all of the limitations of claim 1, except for an opening/closing member, as claimed.
Tanio shows that it is well-known in the art to provide a sheet feeding device (Fig. 1) with an opening/closing member (including 50 and 52) configured to open and close with respect to the sheet feeding device (Fig. 1), in which a separation unit (Fig. 3) is exposed by opening of the opening/closing member (including 50 and 52), and the exposed separation unit (Fig. 3) is detachable from the sheet feeding device (Fig. 1) in a detachment direction.  Separation unit (Fig. 3) is exposed by opening of opening/closing member (including 50 and 52) to thereby release a storage unit (110) from separation unit (Fig. 3) and expose the part of separation unit (Fig. 3) previously covered by storage unit (110).  Lines 40-47 in column 9 of Tanio explain that opening/closing member (including 50 and 52) facilitates stable conveyance of sheets by precisely positioning storage unit (cassette 110) relative to separation unit (Fig. 3).  It would have Shin apparatus with an opening/closing member, for the purpose of facilitating stable conveyance of sheets by precisely positioning storage unit (200) of Shin relative to separation unit (400) of Shin, as taught by Tanio.  Providing the Shin apparatus with an opening/closing member, in a manner as taught by Tanio, results in separation unit (400) of Shin being exposed by opening of the opening/closing member to thereby release storage unit (200) of Shin from separation unit (400) of Shin and expose the part of separation unit (400) of Shin previously covered by storage unit (200) of Shin.  
Regarding claim 2, Figs. 1-5 of Shin show that the separation unit (400) includes a first holding member (unnumbered shaft of element 460) configured to rotatably hold the separation rotating member (460), and a second holding member (420) configured to swingably hold the first holding member (unnumbered shaft of element 460), and
wherein the biasing member (430) is configured to be held by the second holding member (420).
Regarding claim 3, Figs. 1-5 of Shin show that the biasing member (430) is configured to cause the separation rotating member (460) to abut the feeding unit (300) by biasing the first holding member (unnumbered shaft of element 460).
Regarding claim 4, Figs. 1-5 of Shin show that the engaged member (410) doubles as a cover member configured to cover a part of the first holding member 
Regarding claim 5, Figs. 1-5 of Shin show that the second holding member (420) includes a first positioning portion (e.g., 440), 
wherein the sheet feeding device (Fig. 1) includes a second positioning portion (unnumbered cross-hatched member below element 440 in Fig. 2) configured to position the first positioning portion (440), and
wherein the first positioning portion (440) is positioned by the second positioning portion (unnumbered cross-hatched member below element 440 in Fig. 2), in the state where the separation unit (400) is attached to the sheet feeding device (Fig. 1).
Regarding claim 6, as best understood, Figs. 1-5 of Shin show that the engaged member (410) includes an engaged portion configured to be engaged with the engagement member (230), and
wherein the engaged portion moves the engagement member (230) toward the second position in the state where the separation unit (400) is attached to the sheet feeding device (Fig. 1).
Regarding claim 7, Figs. 1-5 of Shin show that the engagement member (230) is a slide member configured to move in a sliding manner in a direction intersecting (up or down) the detachment direction.  Up or down movement of element 230 can occur 
Regarding claim 8, Figs. 1-5 of Shin show that the storage unit (200) is configured in such a manner that a storage portion (including 210), in which sheets are stacked, is attachable to and detachable from the sheet feeding device (Fig. 1), 
wherein the separation unit (400) and the feeding unit (300) abut each other in a state where the storage portion (including 210) is attached to the sheet feeding device (Fig. 1), and
wherein the separation unit (400) and the feeding unit (300) are separate from each other (Fig. 4) in a state where the storage portion (including 210) is detached from the sheet feeding device (Fig. 1).
Regarding claim 9, Figs. 1-5 of Shin show that, in the case where the engagement member (230) moves from the first position to the second position in the state where the separation unit (400) is attached to the sheet feeding device (Fig. 1), the separation unit (400) moves in the detachment direction using the biasing member (430) either in a state where the separation unit (400) abuts the feeding unit (300) or a state where the separation unit (400) is separate from the feeding unit (300).
Regarding claim 10, Figs. 1-5 of Shin show that the engagement member (230) includes a second biasing member (wedge 234), and 

Regarding claim 11, Figs. 1-5 of Shin show an image forming apparatus (Fig. 1) comprising:
a storage unit (200) including a stacking member (including 220) and configured to store sheets stacked in the stacking member (including 220),
a feeding unit (300) configured to feed the sheets stacked in the stacking member (including 220); 
a separation unit (400) configured to separate the sheets fed by the feeding unit (300) one by one; and
an image forming unit (30) configured to form an image on each of the sheets separated by the separation unit (400),
wherein the separation unit (400) includes a separation rotating member (460)  configured to rotated and to abut and separate from the feeding unit (300), 
a biasing member (430) configured to bias the separation rotating member (460) toward the feeding unit (300), and an engaged member (410) configured to be engaged with an engagement member (230) included in the image forming apparatus (Fig. 1),

wherein, in a case where the engagement member (230) moves from the first position to the second position in a state where the separation unit (400) is attached to the image forming apparatus (Fig. 1), the separation unit (400) moves in the detachment direction using the biasing member (430),
wherein, in a state where the engagement member (230) is located at the second position, the separation unit (400) is detached together with the engaged member (410) from the image forming apparatus (Fig. 1) and is separated from the engagement member (230).  Figure 5 shows the engaged member (410) mounted on separation unit (400), and Fig. 4 shows separation unit (400) detached from sheet feeding device (Fig. 1).  Shin discloses all of the limitations of claim 11, except for an opening/closing member, as claimed.
Tanio shows that it is well-known in the art to provide an image forming apparatus (Fig. 1) with an opening/closing member (including 50 and 52) configured to open and close with respect to the image forming apparatus (Fig. 1), in which a separation unit (Fig. 3) is exposed by opening of the opening/closing member (including 50 and 52), and the exposed separation unit (Fig. 3) is detachable from the image forming apparatus (Fig. 1) in a detachment direction.  Separation unit (Fig. 3) is exposed by opening of opening/closing member (including 50 and 52) to thereby release a storage unit (110) from separation unit (Fig. 3) and expose the part of separation unit (Fig. 3) Tanio explain that opening/closing member (including 50 and 52) facilitates stable conveyance of sheets by precisely positioning storage unit (cassette 110) relative to separation unit (Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Shin apparatus with an opening/closing member, for the purpose of facilitating stable conveyance of sheets by precisely positioning storage unit (200) of Shin relative to separation unit (400) of Shin, as taught by Tanio.  Providing the Shin apparatus with an opening/closing member, in a manner as taught by Tanio, results in separation unit (400) of Shin being exposed by opening of the opening/closing member to thereby release storage unit (200) of Shin from separation unit (400) of Shin and expose the part of separation unit (400) of Shin previously covered by storage unit (200) of Shin.  
Regarding claim 12, Figs. 1-5 of Shin show that the separation unit (400) includes a first holding member (unnumbered shaft of element 460) configured to rotatably hold the separation rotating member (460), and a second holding member (420) configured to swingably hold the first holding member (unnumbered shaft of element 460), and
wherein the biasing member (430) is configured to be held by the second holding member (420).
Regarding claim 13, Figs. 1-5 of Shin show that the biasing member (430) is configured to cause the separation rotating member (460) to abut the feeding unit (300) by biasing the first holding member (unnumbered shaft of element 460).
Shin show that the engaged member (410) doubles as a cover member configured to cover a part of the first holding member (unnumbered shaft of element 460).  Element 410 covers part of first holding member (unnumbered shaft of element 460) when view from below looking up.
Regarding claim 15, Figs. 1-5 of Shin show that the second holding member (420) includes a first positioning portion (e.g., 440), 
wherein the image forming apparatus (Fig. 1) includes a second positioning portion (unnumbered cross-hatched portion below element 440 in Fig. 2) configured to position the first positioning portion (440), and
wherein the first positioning portion (440) is positioned by the second positioning portion (unnumbered cross-hatched portion below element 440 in Fig. 2), in the state where the separation unit (400) is attached to the image forming apparatus (Fig. 1).
Regarding claim 16, as best understood, Figs. 1-5 of Shin show that the engaged member (410) includes an engaged portion configured to be engaged with the engagement member (230), and
wherein the engaged portion moves the engagement member (230) toward the second position in the state where the separation unit (400) is attached to the image forming apparatus (Fig. 1).
Regarding claim 17, Figs. 1-5 of Shin show that the engagement member (230) is a slide member configured to move in a sliding manner in a direction intersecting (down) .
Response to Arguments
4.	Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.
Applicant argues
Shin discloses an image forming apparatus that includes a paper separating member 400. The office action asserts that Shin discloses a paper separating member 400 that is (attachable to and) detachable from an image forming apparatus. However, Applicant respectfully submits that Shin merely discloses that a paper feeding cassette 200 is detachably attached to a main body 10. Shin does not disclose that the paper separating member 400 is (attachable to and) detachable from the main body 10.  Fig. 4 of Shin is an exploded perspective view that merely shows a positional relationship between the paper feeding cassette 200 and the paper separating member 400.
The examiner disagrees with this argument.  Lines 14-18 in column 6 of Shin explicitly state that “The support frame 320 is placed in the main body 10 and includes a pickup shaft 310 and a forward shaft 314, which are rotatably installed to the main body 10. The pickup shaft 310 and the forward shaft 314 are rotated upon receiving power from a drive motor (not shown) provided in the main body 10.”  In other words, support frame 320 and shafts 310 and 314 are connected to main frame 10.  On the other hand, Fig. 4 of Shin explicitly shows separation unit 400 by itself spaced apart from support Shin show that separation unit 400 can be installed in close proximity to separation frame 320 and shafts 310 and 314 in main body 10.  Moreover, outer frame 440 of separation unit 400 is shown with different cross-hatching from that of main body 10 in Figs. 1-2 of Shin, such that outer frame 440 is a separate element from main body 10.  Cassette 200, which is known to be detachable from main frame 10, is similarly shown with different cross-hatching from that of main body 10.  Also, Fig. 4 of Shin does not show main body 10 attached to separation unit 400.  Based on the different positions of separation unit 400 shown in Figs. 4 and 6-8 of Shin , the different cross-hatchings of main body 10 and separation unit 400 in Figs. 1-2 of Shin, and the fact that support frame 320 and shafts 310 and 314 are explicitly disclosed as being attached to main frame 10, but separation unit 400 is not disclosed as being fixedly attached to main frame 10, the examiner takes the position that separation unit 400 can be separated (detached) from main body 10.     
Next, in response to applicant’s argument about element 410 of Shin being relied upon to disclose the claimed “engagement member” in claim 1 of the instant application, the examiner now relies upon element 230 of Shin for the claimed “engagement member” and relies upon element 410 of Shin for the claimed “engaged member” in claim 1.
In response to applicant’s comments about Tanio, the examiner does not rely upon Tanio to teach "wherein, in a state where the engagement member (31) is located at the second position, the separation unit is detached together with the engaged member (14a )from the sheet feeding device and is separated from the engagement member (31)."  Rather, Shin is relied upon to teach these feature in claim 1 of the instant application.
Next, applicant argues
Since Shin does not disclose that the paper separating member 400 is detached from the main body 10, " an opening/closing member configured to open and close with respect to the sheet feeding device" and "a separation unit configured to separate the sheets fed by the feeding unit one by one, wherein the separation unit is exposed by opening of the opening/closing member, and the exposed separation unit is detachable from the sheet feeding device in a detachment direction" are not disclosed.
The examiner disagrees with this argument.  Based on the different positions of separation unit 400 shown in Figs. 4 and 6-8 of Shin , the different cross-hatchings of main body 10 and separation unit 400 in Figs. 1-2 of Shin, and the fact that support frame 320 and shafts 310 and 314 are explicitly disclosed as being attached to main frame 10, but separation unit 400 is not disclosed as being fixedly attached to main frame 10, the examiner takes the position that separation unit 400 can be separated (detached) from main body 10.  Tanio is relied upon by the examiner to teach the claimed opening/closing member in claim 1.  All of the limitations of claim 1 are met by Shin in view of Tanio.
Shin teaches that, in a case where the engagement member (230) moves from the first position to the second position in a state where the separation unit (400) is 
For similar reasons to those outlined above with regard to claim 1, Shin in view of Tanio also teaches all of the features of independent claim 11.
The rejections of dependent claims 2-10 and 12-17 are also outlined above.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/THOMAS A MORRISON/Primary Examiner, Art Unit 3658